Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 17, 2016

The Court of Appeals hereby passes the following order:

A16A1429. WAYNE ROSS v. THE STATE.

       A jury found Wayne Ross guilty of selling cocaine, possession of cocaine with
intent to distribute, and obstruction, and his conviction was affirmed on appeal. See
Ross v. State, 313 Ga. App. 695 (722 SE2d 411) (2012). Years later, Ross filed a
“Motion to Correct Sentence,” arguing that the trial court abused its discretion in
sentencing him to life imprisonment, that he was wrongly sentenced as a recidivist,
and that the sentence constituted cruel and unusual punishment. The trial court denied
the motion, and Ross filed this appeal.
      Under OCGA § 17-10-1 (f), a trial court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. See Frazier v. State, 302 Ga. App. 346, 347-348 (691 SE2d 247)
(2010); Burg v. State, 297 Ga. App. 118, 118 (676 SE2d 465) (2009). Once this
statutory period expires, a trial court may modify a sentence only if it is void. See
Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). And a sentence is void only
if it imposes punishment that the law does not allow. See Von Thomas v. State, 293
Ga. 569, 571 (748 SE2d 446) (2013).
      Here, Ross does not argue that his sentence fell outside the permissible
statutory range and thus has not raised a colorable void sentence claim.1 Accordingly,


      1
         Although Ross argues that the trial court erred in sentencing him as a
recidivist, he raised this argument in his direct appeal. See Ross, supra at 699 (2). He
is thus barred from asserting this argument in a subsequent appeal. See Ross v. State,
310 Ga. App. 326, 327 (713 SE2d 438) (2011).
we lack jurisdiction over this appeal, which is hereby DISMISSED.
                                    Court of Appeals of the State of Georgia
                                                                         05/17/2016
                                           Clerk’s Office, Atlanta,____________________
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.